Citation Nr: 0022410	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-19 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for periodontal disease for 
VA dental treatment purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1968; from April 1969 to March 1971; and from February 1982 
to December 1989.  This is an appeal from a February 1998 
rating action by the Department of Veterans Affairs (VA) 
Regional Office Portland, Oregon, which denied entitlement to 
service connection for a dental disability for VA dental 
treatment purposes.  In February 2000 the veteran and his 
wife testified at a hearing before a Member of the Board of 
Veterans' Appeal (Board) sitting at the regional office.  The 
case is now before the Board for appellate consideration.

In the February 1998 rating action, the issue was classified 
as entitlement to service connection for residuals of a 
dental injury from service trauma for VA dental treatment 
purposes.  However, during the February 2000 Board hearing, 
the veteran indicated that the correct issue was entitlement 
to service connection for periodontal disease for VA dental 
treatment purposes.


FINDINGS OF FACT

1.  During the veteran's period of active service from June 
1965 to July 1968 he received dental treatment on a number of 
occasions including treatment for dental caries.

2.  The veteran received a dental examination in February 
1982 at the time of his entry into that period of service.  A 
number of teeth were missing.  Two teeth had stainless steel 
caps.  It was indicated that he had Class IV periodontal 
disease.

3.  In August 1983 the veteran's remaining teeth were 
extracted and he had full mouth dentures applied.

4.  The veteran did not apply for VA dental treatment within 
90 days following his separation from service in December 
1989.  


CONCLUSION OF LAW

The claim for entitlement to service connection for 
periodontal disease for VA dental treatment purposes is 
without legal merit.  38 U.S.C.A. §§ 1110, 5107, 1712 (West 
1991); 38 C.F.R.§§  3.381, 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that during his 
initial period of service from June 1965 to July 1968 he 
received dental treatment on several occasions for conditions 
including dental caries.

When the veteran was examined for entry into his second 
period of service in April 1969 he reported on a medical 
history form that he did not have or had never had severe 
tooth or gum trouble.  He also reported that same information 
when he was examined for release from that period of service 
in March 1971.

The veteran was afforded a dental examination at the time of 
his reentry into active duty in February 1982.  A number of 
teeth were reported to be missing and two teeth had stainless 
steel caps.  He had Class IV periodontal disease.  It was 
noted that the veteran did not want to save the existing 
teeth and had requested a full mouth extraction.  On August 
11, 1983, the veteran executed a form authorizing a full 
mouth extraction.  He acknowledged that he understood the 
nature of the proposed procedure, the attendant risks 
included and the expected results and requested that the 
procedure be performed.  Extraction of his remaining teeth 
was performed and he was provided dentures.  He was 
thereafter seen at the dental clinic on numerous occasions 
for various problems with the dentures.  His service medical 
records do not reflect any record of dental trauma in 
service.  When he was examined for release from active duty 
in December 1989 it was noted that he had no remaining teeth, 
but no pertinent disability was noted.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1997.  The veteran was afforded a VA 
ear nose and throat examination in March 1997.  It was noted 
that he had dentures.  At a VA general medical examination in 
April 1997 it was noted that he had had all of his teeth 
extracted.

During the February 2000 Board hearing, the veteran related 
that during his last enlistment his tooth extraction had been 
completed.  He stated that he had been given an order to have 
the teeth extracted or he would be court-martialed.  He told 
the dental surgeon that he was not having any problems with 
his teeth and saw no reason to have the teeth extracted.  The 
dentures had been placed immediately following the surgery 
and his current dentures were the same ones that he had 
received in service.  He had problems with them, including 
sores beneath the dentures with the result that he had to 
remove the dentures for several days at a time.  He was 
unable to afford the cost of dental treatment.  When asked 
whether he had sought treatment from the VA after his release 
from military service the veteran replied that he had never 
had any contact with the VA until a few years prior to the 
hearing.  At that time he learned that he should have gone to 
the VA when he initially was released from service.  The 
veteran related that when he went back in the service in 
early 1982 he did not have any dental problems of which he 
was aware.

The veteran's wife testified that he had problems with fine 
food that got under the dental plates.  She also related that 
the top plate would not stay in place.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
Section 17.161 of this Chapter.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth or a placement of a 
prosthesis will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that develop 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or inservice trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service for beneficiaries to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.  (a) Class I.  Those 
having a service-connected compensable dental disability or 
condition may be authorized any dental treatment necessary to 
maintain oral health and masticatory function.  There is no 
time limitation for making application for treatment and no 
restriction as to the number of repeat episodes of treatment.  
(b) Class II (1)(I)  Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) Certain service 
requirements are met.  (B) Application for treatment is made 
within 90 days after discharge or release from service.  (C) 
The certificate of discharge or release does not bear a 
certification that the veteran was provided within the 90-day 
period immediately before such discharge or release, a 
complete dental examination, and (D) VA dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  38 C.F.R.§  
17.191.

The veteran's service medical records reflect that when he 
was afforded a dental examination at the time of entry into 
his period of service beginning in February 1982 a number of 
teeth were missing and he had Class IV periodontal disease.  
The veteran elected to have all of his remaining teeth 
removed and replaced with full dentures.  This procedure was 
performed in August 1983.  The veteran was thereafter seen 
during service on numerous occasions with problems with his 
dentures. 

The veteran testified at the February 2000 Board hearing that 
he currently has problems as a result of his dentures 
including sores underneath the plates necessitating removal 
of the dentures for several days.  However, as noted in the 
applicable regulation, teeth noted as missing at entry will 
not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).  The veteran's remaining 
teeth were extracted due to severe periodontal disease, not 
trauma.  Periodontal disease, by regulation, may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R.§  17.161.  Under that section, 
application for VA dental treatment must be made within 90 
days following the veteran's discharge or release from 
service.  The veteran conceded at the February 2000 hearing 
that he had not applied for VA dental treatment within that 
time period.  Accordingly, a basis for favorable action in 
connection with the veteran's claim has not been established.  
38 U.S.C.A. §§ 1110, 1131, 1712, 38 C.F.R.§§  3.381, 17.161.  
As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for periodontal disease for 
VA dental treatment purposes is not established.  The appeal 
is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 
- 7 -

- 7 -


